Citation Nr: 0022308	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected psychoneurosis, currently evaluated as 50 
percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1944.  He has been declared incompetent for VA 
purposes, and the appellant is his son and custodian. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.

In June 2000, a video-conference hearing was held before the 
undersigned Acting Board member making this decision who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).

The appellant has raised a claim of entitlement to payment or 
reimbursement of medical expenses incurred in connection with 
private hospital care.  This claim has not yet been 
adjudicated, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The claims of entitlement to a disability rating in 
excess of 50 percent for service-connected psychoneurosis and 
entitlement to special monthly compensation are plausible, 
and sufficient evidence has been obtained for correct 
disposition of these claims.

2.  The veteran's service-connected psychoneurosis is 
manifested by suicidal ideation, impairment of the ability to 
function independently, impaired impulse control, difficulty 
in adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.

3.  The impairment resulting from the veteran's service-
connected psychoneurosis is such that he requires the care or 
assistance of another on a regular basis.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for 
entitlement to a disability rating in excess of 50 percent 
for service-connected psychoneurosis and entitlement to 
special monthly compensation and VA has satisfied its duty to 
assist him in development of these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating of 70 percent, and 
not higher, for service-connected psychoneurosis have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7,  4.130, Diagnostic Code 9400 (1999).

3.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance have been met.  
38 U.S.C.A. §1114(l) (West Supp. 2000); 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Review of the claims folder reveals that the veteran is 
service connected for psychoneurosis, evaluated as 50 percent 
disabling; sinusitis, evaluated as 30 percent disabling, and 
residuals of malaria, evaluated as noncompensable.  He was 
awarded service connection for these disabilities in 1944.

In January 1998, the veteran claimed entitlement to an 
increased rating for his service-connected psychoneurosis.  
He stated that his condition had increased in severity to the 
point that he needed assistance with his daily living.  

In support of his claim, the veteran provided a statement 
from Rodolfo F. Sumulong, M.D.  Dr. Sumulong stated that the 
veteran had recently been admitted to Vencor Rehabilitation 
Services and had problems with his short-term and long-term 
memory; that it was medically necessary that he be constantly 
monitored on his prescribed medications; and that it was 
medically necessary that he be admitted to an assisted living 
facility due to his service-connected anxiety condition.  

The veteran also provided an Assisted Living Residency 
Agreement showing an estimated move-in date in February 1998, 
as well as a written statement from the facility indicating 
that his medications would be supervised and that he would be 
provided three meals a day and help with his day-to-day 
living.  

Also associated with the claims folder are private treatment 
records of the veteran from St. Joseph's and Memorial 
hospitals.  These records show treatment primarily for 
nonservice-connected conditions, including seizures, 
pulmonary disease and cardiovascular disease.  However, the 
veteran's sinuses were bothering him with a stuffy nose and 
post nasal drip during hospitalization from November to 
December 1997.  Computed tomography revealed ethmoid sinus 
opacification and maxillary sinus disease in December 1997.  
Chronic sinusitis was diagnosed.

During hospitalization in February 1998, it was noted that 
the veteran had become extremely agitated and aggressive and 
threatened to kill his roommate at the assisted living 
facility.  He complained of difficulty sleeping.  He denied 
any suicidal thoughts.  He was oriented to the day of week 
and the year, but believed it was January.  He did not know 
the current President or most recent past President.  He was 
aware of his age and knew his date of birth.  He had been 
married twice and previously lived with his girlfriend for 10 
years, but she was no longer able to care for him.  It was 
noted that he was not able to return home because he was 
unable to live there independently and care for himself.  

On mental status examination, the veteran was upbeat.  He 
tended to minimize and not believe that he had any problems.  
He denied significant depression, suicidal or homicidal 
thoughts, and hallucinations.  There was no cognitive 
impairment grossly, but the examiner suspected that there 
would be some on more formal testing.  The veteran was mildly 
disoriented, mostly to the month.  Superficially, his memory 
appeared to be reasonably intact for recent and remote 
recall.  His insight was lacking and his judgment somewhat 
compromised due to his overall mental state.  Pertinent 
diagnoses included adjustment disorder with depressed mood 
and rule out early dementia.  The examiner assigned a Global 
Assessment of Functioning (GAF) scale score of 50. 

The veteran underwent VA mental disorders examination in 
August 1998.  He gave a long history of excessive worrying, 
problems with sleeping, and anxiety.  A rapid decline in his 
cognitive abilities was noted by the examiner following 
recent hospitalization.  It was felt that the veteran may 
have had several small strokes and multi-infarct dementia.  
He was accompanied by his son on examination.  The veteran 
demonstrated clear problems with his thought processes.  He 
was friendly and cooperative, but had some processing 
inabilities in terms of comprehending questions.  He 
continued to report problems with anxiety and sleep, but 
stated that he was usually in a good mood.  He had been 
having a lot of difficulty with his memory.  His son reported 
that the veteran forgot his grandchildren and that because of 
problems with memory and confusion, he had episodes of 
agitation and irritability.  The veteran reported being 
married several times and having two children.  He retired 
from work at age 62.  He had been living in an assisted care 
living facility for eight months.  

On mental status examination, the veteran was alert and 
oriented to person and place.  He knew the day of the week 
and month, but did not know the date and was confused about 
the year.  After several guesses, he came up with the right 
year.  He was well dressed and groomed and calm and 
cooperative.  His affect was very restricted and was reported 
as being okay.  Speech was normal rate, tone and volume, but 
disorganized.  He denied suicidal or homicidal ideations, and 
auditory, visual or tactile hallucinations.  He also denied 
any delusions, flight of ideas, or looseness of association.  
He was not able to name the President or perform serial 
sevens.  He demonstrated a poor ability for concentration.  
His insight and judgment were very limited.  The examiner 
concluded that the veteran continued to have symptoms of a 
generalized anxiety disorder but more recently was affected 
by a rapid decline in cognitive abilities, most likely 
related to multi-infarct dementia.  The examiner stated that 
the veteran was not competent to care for himself and needed 
aid and attendance; however, it was not possible to say that 
the need for aid and attendance was related to his service-
connected disability.  More specifically, the examiner stated 
that the need for aid and attendance was related to the 
veteran's dementia which had been a rapid onset over the past 
year.  Pertinent diagnoses included multi-infarct dementia 
and generalized anxiety disorder.  A GAF scale score of 40 
was assigned.

The veteran was also afforded a VA aid and attendance or 
housebound examination in August 1998.  He was accompanied by 
his son.  He was not bedridden.  He was unable to manage his 
own benefit payments.  He denied falling or getting lost, and 
was able to avoid the hazards or dangers of daily living.  
The veteran had a poor memory and was unable to take his 
medications or care for himself.  He admitted to not being 
able to leave his home without an attendant.  On examination, 
he was unable to recall three objects.  His immediate and 
short-term recall were poor.  He had difficulty with simple 
commands.  Pertinent diagnoses included dementia.

In January 1999, the appellant stated, inter alia, that the 
veteran's nurse at the assisted living facility recommended 
hospitalization because he was unable to get along with other 
residents and staff and had unprovoked periods of violence 
and irritability.  The appellant further stated that the 
veteran had threatened to run away from the facility and had 
not been able to maintain relationships with family and 
friends.  He was also unable to take his medication and care 
for himself.

In March 1999, the veteran was examined by Walter E. Afield, 
M.D., who reviewed his records.  He was accompanied by his 
son.  His history was consistent with that noted above.  He 
complained of insomnia.  He rarely socialized and did fairly 
well as long as he took his medications.  He could not 
remember his siblings' or grandchildren's names.  On 
examination, he was casually dressed, well groomed, pleasant 
and cooperative.  There was some slurring of speech.  He 
tended to ramble.  There was no circumlocution, evasiveness 
or tangentiality.  His affect was flat and his mood euthymic.  
He appeared somewhat anxious and occasionally stuttered.  He 
looked to his son to provide most of the history.  He 
appeared embarrassed by the fact that he could not remember.  
He was unable to recall the current President.  He knew the 
day and date, but not the year or month.  He was unable to 
perform serial sevens or serial threes.  He could recall four 
of seven numbers, but could not reverse numbers.  He appeared 
mentally dull.  Recent and remote memory were poor.  Judgment 
and insight were also very poor.

Dr. Afield concluded that the veteran was appropriately 
placed in a supervised living facility and that his mental 
condition had deteriorated over the years.  It was noted that 
he was 100 percent disabled and would require assisted living 
and medication management for the rest of his life.  
Pertinent diagnoses included anxiety disorder, severe; major 
depression, recurrent; organic brain damage, probably 
congenital; history of chronic sinusitis; and history of 
malaria.

In an April 1999 written statement, Charles G. Walker, M.D. 
reported that based upon his knowledge and treatment of the 
veteran he should be evaluated as 70 percent disabled.  It 
was noted that he had a history of problems with employment, 
including coping in a work setting.  After his first wife 
passed away, he had three unsuccessful marriages due to 
severe social impairment.  He was also unable to care for his 
sons.  On recent evaluation, the veteran showed significant 
anxiety, impatience, and made constant threats about leaving 
the living facility because of being unable to cope with the 
environment.  The veteran's girlfriend reportedly stated that 
she was unable to continue to cope with his irritability, 
agitation, anxiety, and total dependence upon her.  Though he 
had always denied suicidal thoughts, his son and the facility 
personnel indicated that he had threatened suicide in 
addition to leaving the facility.  He had apparently not been 
able to establish any social relationships with the other 
residents.  Dr. Walker stated that the veteran was severely 
handicapped and would more appropriately be rated at 70 
percent.  He also stated that his mental incapacity was such 
that he needed care and assistance on regular basis to 
protect himself from the hazards and dangers of his daily 
environment, and that this was due primarily to his 
generalized anxiety disorder with some degree related to 
probable early dementia.  It was noted that the veteran 
looked better on recent evaluation in January 1999 with 
respect to memory and cognition.  He was totally oriented to 
the day of the week, month, date and year.  He knew the 
current President and most recent past President.  However, 
his judgment was still quite impaired.  Finally, Dr. Walker 
stated that the veteran's service-connected disability was 
the primary condition for which he needed aid and attendance.

Most recently, the veteran was afforded a VA mental disorders 
examination in September 1999.  He was again accompanied by 
his son.  The examiner reviewed the claims file, including 
the August 1998 VA mental disorders examination and Drs. 
Walker's and Afield's reports.  The examiner stated that it 
was his opinion that the severity of the veteran's service-
connected psychoneurosis had significantly worsened since the 
development of his dementia over the past year.  The examiner 
stated that although the veteran's generalized anxiety 
disorder was disabling prior to the onset of dementia, since 
the worsening of his dementia he was suffering from anxiety 
symptoms in excess of what a person would suffer due to 
dementia alone, that is to say that the development of 
dementia had worsened the service-connected generalized 
anxiety disorder.  The examiner provided a rationale for his 
opinion, including that a patient with dementia will suffer 
from disinhibition, agitation and anxiety.  A patient with a 
generalized anxiety disorder will suffer from excessive 
anxiety and worry and finds it difficulty to control the 
worry.  The anxiety and worry were associated with symptoms 
such as restlessness, feeling jittery, tiring easily, being 
irritable, and having sleep problems.  Without the veteran's 
generalized anxiety disorder, dementia on its own would cause 
some degree of anxiety and agitation; however, in reviewing 
this case, it appeared that with the veteran's dementia it 
had worsened the pre-existing symptoms of anxiety and 
agitation.

The VA examiner also stated that the veteran required aid and 
attendance due in part to his service-connected disability.  
The examiner stated that if not for the service-connected 
anxiety disorder, the veteran might not have been debilitated 
to this point by his dementia.  

On mental status examination, much information was provided 
by the veteran's son.  The veteran continued to endorse 
significant anxiety and worry.  He was fully alert and 
casually dressed and clean.  His speech was clear and 
coherent.  He answered questions with brief responses.  His 
mood was anxious and his affect and mood were congruent.  
There was no suicidal or homicidal ideation, intent or plan.  
There were no psychotic symptoms.  The veteran did not appear 
to be responding to internal stimuli.  His insight and 
judgment were limited.  The examiner diagnosed a generalized 
anxiety disorder and dementia.  A GAF scale score of 40 was 
assigned.  The examiner was unable to provide a GAF scale 
score for any disability on its own.   

The appellant testified at a video-conference hearing before 
the undersigned in June 2000.  He stated that the veteran had 
been in an assisted living facility since January 1998 
because he was no longer able to cope with his environment.  
He had poor socialization skills and difficulty taking his 
medication.  He was not able to have a roommate because of 
his inability to socialize.  He had threatened harm to a 
roommate.  His mood was totally flat.  The appellant stated 
that the veteran was totally disabled due to his service-
connected psychoneurosis.  He was very forgetful and could 
not remember where his clothing was.  He did not socialize 
with any other residents.  Rather, he just sat in his room 
and watched television.  He could not leave the facility 
without assistance.  He was still in contact the significant 
other that he had lived with in the past.


II.  Legal analysis

A.  Increased rating 

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  See Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).   

The veteran has been afforded VA examinations and his 
treatment records have been associated with the file.  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

The veteran's service-connected psychoneurosis is evaluated 
under Diagnostic Code 9400.  A 50 percent evaluation may be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
next higher or 70 percent rating may be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

According to the applicable rating criteria, when evaluating 
a mental disorder, consideration of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Ibid.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(1999).

The Board finds that the evidence is at least in equipoise as 
to whether the criteria for a 70 percent disability rating 
for the veteran's service-connected psychoneurosis under 
Diagnostic Code 9400 have been met.  The veteran has not 
exhibited symptoms such as obsessive rituals which interfere 
with routine activities, near-continuous panic or depression, 
spatial disorientation; or neglect of personal appearance and 
hygiene.  However, there is sufficient evidence showing that 
he may have some suicidal ideation.  Although he denied 
suicidal thoughts, his son and personnel at the assisted 
living facility indicated that he had threatened suicide.  
His psychoneurosis has also affected his ability to function 
independently, as he must reside in the assisted living 
facility due in large part to symptoms associated with this 
condition.  He has demonstrated impaired impulse control, in 
that he threatened to kill his roommate, and according to his 
son has episodes of irritability and agitation.  The veteran 
also apparently has difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  He has problems with other 
residents and the staff at the facility where he resides and 
wants to leave this facility because he is unable to cope 
with the environment.  He had minimal socialization outside 
of the assisted living facility.

Further, the veteran's reported symptoms are supported by the 
objective medical evidence.  His psychoneurosis was described 
as severe by Dr. Afield, and he has been consistently 
assigned GAF scale scores of 40.  A GAF scale score of 31 to 
40 contemplates some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  American Psychiatric Association Diagnostic 
and  Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  Although the GAF scale scores of 40 contemplate 
the veteran's nonservice-connected dementia symptoms as well 
as his service-connected psychoneurosis symptoms, the Board 
resolves any doubt in his favor, as the August 1999 VA 
examiner was unable to provide a GAF scale score for any 
disability on its own.

Therefore, giving the benefit of the doubt to the veteran 
regarding the current level of the his disability in 
accordance with 38 C.F.R. § 4.3, a 70 percent schedular 
disability rating for service-connected psychoneurosis is 
warranted in this case.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (1999).  

However, the Board finds that the preponderance of the 
evidence is against the assignment of a 100 percent 
disability rating for service-connected psychoneurosis.  
According to the medical examiners, at least some of the 
veteran's impairment is due to nonservice-connected dementia.  
He has not demonstrated symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; or a 
persistent danger of hurting himself or others.  Although he 
does have some problems performing activities of daily living 
(i.e., forgetting to take medication or where his clothes 
are) and has shown disorientation to time or place and memory 
loss for names of close relatives on mental status 
examination (i.e., forgetting the date, President, and names 
of his siblings and grandchildren), these specific symptoms 
have been attributed to dementia rather than the service-
connected psychoneurosis.  For example, the August 1998 VA 
examiner noted that the veteran's decline in cognitive 
abilities was most likely related to multi-infarct dementia.  
The September 1999 VA examiner also described symptoms of the 
veteran's service-connected psychoneurosis, which included 
anxiety, agitation, restlessness, feeling jittery, tiring 
easily, being irritable, and having sleep problems.  No 
examiner has attributed the veteran's memory impairment to 
the service-connected psychoneurosis.  The appellant is not 
competent to do so.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Although Dr. Afield stated that the veteran was 100 
percent disabled in 1999, he did not indicate that this was 
due solely to service-connected psychoneurosis.  Rather, he 
noted that the vetera also had a variety of physical 
problems.  Accordingly, a 100 percent disability rating is 
not warranted.



B.  Special monthly compensation

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
1991); 38 C.F.R. § 3.350(b)(3) (1999).  The following factors 
will be accorded consideration in determining the need for 
regular aid and attendance:  inability of a claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment.  38 C.F.R. 
§ 3.352(a) (1999).  A finding that the veteran is 
"bedridden" will provide a proper basis for the 
determination.  Id.  Bedridden will be that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  Id.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  Id.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Id.  Determinations that a veteran is so helpless as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  Id.  They must be 
based on the actual requirement of personal assistance from 
others.  Id.

In this case, the veteran is service connected for 
psychoneurosis, sinusitis, and residuals of malaria.  The 
Board readily acknowledges that he is severely disabled, and 
it is undisputed that he has disabling symptoms associated 
with his service-connected psychoneurosis that tend to deny 
to him the ability to care for himself.  He has been declared 
incompetent, a finding that would certainly bear on his 
ability to protect himself from the hazards or dangers 
incident to his daily environment.  He must reside in an 
assisted living facility.  The question is whether his 
service-connected disabilities render him so helpless as to 
be in need of the regular aid and attendance of another 
person, as opposed to any nonservice-connected conditions, 
such as dementia.

Based upon the foregoing medical findings, the Board 
concludes that the veteran requires care or assistance on a 
regular basis, i.e., to protect him from hazards or dangers 
incident to his daily environment, as a result of his 
service-connected psychoneurosis.  38 C.F.R. §§ 3.102, 4.3 
(1999).  The Board finds the September 1999 VA examination 
report to be the most probative of record, as the examiner 
reviewed the entire claims folder, including the 1998 VA 
examination report and the opinions of Drs. Walker and 
Afield, and was asked to provide a consolidated opinion on 
the matter.  The VA examiner concluded that the veteran 
required aid and attendance due in part to his service-
connected disability, and that if not for the service-
connected anxiety disorder, he might not have been 
debilitated to such an extent by his dementia.  Accordingly, 
the Board finds that the service-connected psychoneurosis is 
a prominent factor in the veteran's need for aid and 
attendance.  Further, Dr. Walker, who also reviewed the 
veteran's medical records, found that this condition was the 
primary reason that the veteran needed aid and attendance.  
Although the August 1998 VA examiner reached a contrary 
conclusion, there is no indication that he reviewed the 
claims file.

Because special monthly compensation based upon a 
demonstrated need for aid and attendance constitutes a 
greater benefit than special monthly compensation based upon 
housebound status, an analysis as to whether the veteran is 
housebound is not required.   38 C.F.R. § 1114(s) (West 
1991); 38 C.F.R. § 3.350(i)(2) (1999). 


ORDER

Entitlement to an increased disability rating of 70 percent, 
and not higher, is granted for service-connected 
psychoneurosis, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted, subject to the law 
and regulations governing the payments of monetary benefits.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 




- 17 -






- 1 -


